PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/033,517
Filing Date: 29 Apr 2016
Appellant(s): DÃRR et al.



__________________
Damian H. Kotsis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/18/2021.


Every ground of rejection set forth in the Office action dated 6/19/2020 the following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (2014/0010768) in view of Yatka (5,458,892), Jani (2008/0255938), Dorr/ Cherukuri (Dorr: 61/736794/Cherukuri:4,317,838), and Elejalde (2011/0189376), Kowalczyk (2009/0208602).

Independent Claim 1
Chambers teaches a method of making a chewing gum (ab.) comprising a coating (0026) and a base (i.e. core) (0024).

Sugar free and glycerol free options
Chambers provides sugar free options (Ex. 1), which encompasses the composition being sugar free because the optional use presents such a limited amount of species.

Chambers provides glycerol-free options by teaching that plasticizers like glycerin may be used (0024), which encompasses the composition being glycerol free, as claimed. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making chewing gum, as Chambers, to include that the chewing gum is free of sugar and glycerol, as claimed, because Chambers provides the optional use of said ingredients and therefore one of skill in the art would have a reasonable expectation of success in the making of chewing gum that is free of sugar and glycerol.

Core
Chambers teaches a core (Ex. 1), comprising: a chewing gum carrier (i.e. base) (0024); at least one monoterpene (0002); including any food additive, which one of skill would understand also means sweeteners (0024).

Chambers further teaches the use of sweeteners (0023) in the compositions made.

Core chewing gum base
Chambers teaches the use of at least one chewing gum base (0024). 



Core monoterpene
Chambers teaches the flavoring system includes at least one monoterpene (0002).

Core sweetener system
Chambers is not explicit about the sweeteners being in the core of the chewing gum.
Yatka also teaches methods of making sugar free chewing gum (1, 18+), and further provides that the sweeteners are in the core (6, 63+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making chewing gum with sweeteners, as Chambers, to include that the sweeteners are in the core, as claimed, because Yatka illustrates that the art finds core sweeteners to be suitable for similar intended uses, including methods of making chewing gum with sweeteners. See MPEP 2144.07.

The modified teaching, in Yatka further provides a core (i.e. center) sweetener (6, 63) system (8, 30+) comprising: 
c1) maltitol (i.e. a hydrogenated starch hydrolysate) (5, 60+); 
c2) isomalt (i.e. isomalt particles) (5, 60+); 
c3) sorbitol (i.e. sorbitol particles) (5, 60+); and 
c4) at least one high intensity sweetener and/or a sweetness enhancer (6, 51+).

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making chewing gum with cores and coatings, as Chambers, to include the use of a core sweetener system, as claimed, because Yatka illustrates that the art finds sweetener systems to be suitable for similar intended uses, including methods of making chewing gum with cores and coatings. See MPEP 2144.07.

Amount of c1) maltitol (hydrogenated starch hydrolysate) and c3) sorbitol
The modified teaching does not discuss the amount of maltitol (i.e. a hydrogenated starch hydrolysate) in the core.
Jani also teaches methods of making sugarless chewing gum (0173) with sweetened cores comprising maltitol and sorbitol, and further provides the use of up to 20 wt% of the combination thereof (0211), which encompasses:
wherein the hydrogenated starch hydrolysate is present in the core in an amount of 5 to 20 wt% (based on total weight) (i.e. total weight of the core); and
wherein the sorbitol particles are present in the core in an amount from 9 to 30 wt% (based on dry substance of the core);
because the combined range provides an amount that encompasses the sum of at least the lower end points of both of the claimed sweeteners.




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making chewing gum with sweetened cores with maltitol and sorbitol, as the modified teaching of Chambers, to include the use of: 5 to 20 wt% of maltitol, and from 9 to 30 wt% sorbitol, as claimed, because Jani illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making chewing gum with sweetened cores comprising maltitol and sorbitol, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Amount of c2) isomalt
The modified teaching does not discuss the amount of isomalt in the core.
Dorr also teaches methods of making sugar free gums (see line stating “In a preferred embodiment of the present invention, the chewing gum base composition provided in step b) is sugar-free”; and further teaches at least 10 wt% isomalt in a chewing gum core, which encompasses wherein the isomalt particles are present in the core in an amount of 20 to 60 wt% (based on dry substance of the core) (see toward the bottom of pg. 4).
Cherukuri also teaches methods of making sugarless gums (5, 60+) and further provides 0.5 to 95 wt% of isomalt in the chewing gum center/core, which encompasses wherein the isomalt particles are present in the core in an amount of 20 to 60 wt% (5/20+).


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making chewing gum with sweetened cores, as the modified teaching of Chambers, to include the use of 5 to 60 wt% of isomalt, as claimed, because Dorr and/or Cherukuri illustrate that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making chewing gum with sweetened cores, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Size of c2) isomalt particles
The modified teaching above, provides isomalt as a sweetener in chewing gum, however, does not discuss the size of the isomalt particles.
Elejalde also teaches methods of making sugar free chewing gum (0017) comprising isomalt in the core (0007) and further provides that it has a particle size of less than 50 µm (0041), which encompasses wherein at least 90 wt% of the particles have a particle size less than 100 µm.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making chewing gum with isomalt, as the modified teaching of Chambers, to include the particle size of the isomalt, as claimed, because Elejalde illustrates that the art finds encompassing particles sizes for isomalt to be suitable for similar intended uses, including methods of making chewing gum with isomalt. See MPEP 2144.07.


The modified teaching, in Yatka, provides that the sweeteners taught are optionally combined, and does not discuss any other sweetener used in the core (8, 30+), therefore it would be reasonable for one of skill in the art to expect that the sweetener system selected based on the optional ingredients of Yatka, is the only component present in the core, that provides sweetness.

Core ratio of isomalt to monoterpene
The modified teaching, in Kowalczyk, further provides a wt% ratio of isomalt particles (1 to 99.9 wt%) to at least one monoterpene (geraniol at 0.5 to 2 wt%) in the chewing gum (i.e. core) (0007), which encompasses the claimed ratio of from 6:1 to 20:1.

Core ratio of isomalt and sorbitol to maltitol
The combination of the amounts of core ingredients, above, provides a ratio that encompasses the claim of the overall amount of the isomalt particles and the sorbitol particles to the hydrogenated starch hydrolysate in the core is from 4:1 to 6:1.

The modified teaching provides that a gum center/core comprises:
in Cherukuri, 0.5 to 95 wt% isomalt, as discussed above; and
in Jani, up to 20 wt% maltitol and sorbitol, as discussed above, which provides a portion thereof of each.


Therefore the combination provides a ratio that encompasses the claim of the overall amount of the isomalt particles and the sorbitol particles (about 0.51 to 95 wt%) to the hydrogenated starch hydrolysate (i.e. maltitol)(up to about 20 wt%) in the core/center is from 4:1 to 6:1.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making chewing gum with sweeteners, as the modified teaching of Chambers, to include a ratio of sorbitol and isomalt to maltitol, as claimed, because the modified teaching provides amounts of each component that shows encompassing ratios as being suitable for similar intended uses, including methods of making chewing gum with sweeteners. See MPEP 2144.07.

Core ratio of isomalt to sorbitol 
The modified teaching, as discussed above, further provides that the isomalt particles (in Cherukuri, 0.5 to 95 wt% isomalt ) to the sorbitol particles (in Jani, a portion of up to 20 wt% sorbitol) in the core are in a ratio from 2,2:1 to 2,8:1 (each wt.-% ratio based on total weight).

Coating
Chambers teaches the use of a coating (Ex. 1).
The modified teaching, in Yatka, provides the use of isomalt in the coating (7, 64+).
The modified teaching does not discuss the amount of isomalt in the coating.

Kowalczyk also teaches methods of making sugar free chewing gum (0020 and Ex. 3-4) and their coatings (0024) and further provides the use of 1 to 99.8 wt% isomalt in the coating (0044), which encompasses the claimed at least 80 wt% isomalt (based on dry substance of the coating).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making chewing gum coatings with isomalt, as the modified teaching of Chambers, to include the amount of isomalt used, as claimed, because Kowalczyk illustrates that the art finds encompassing amounts of isomalt to be suitable for similar intended uses, including methods of making chewing gum coatings with isomalt. See MPEP 2144.07.

Function of the core/coating
It would be reasonable for one of skill in the art to expect that similar chewing gum compositions, comprising cores and coatings with similar ingredients would function similarly, including wherein less than 2 mg/kg of the at least one monoterpene migrates into the coating after a period of 4 weeks, as claimed.

Independent Claim 15
Claim 15 differs from claim 1 in that ingredient c) the core sweetening system, is consisting of ingredients c1-4), versus comprising them as in claim 1.



As for this limitation, the primary Chambers is not explicit about the sweeteners being in the core of the chewing gum, therefore Yatka is provided above to show that it was known for sugar free chewing gums (1, 18+) to provide sweeteners in the core (6, 63+), wherein the optional sweeteners used include the claimed ingredients of the claimed core sweetening system. 
Since Yatka, provides that the sweeteners taught are optionally combined, and does not discuss any other sweetener used in the core (8, 30+), it would be reasonable for one of skill in the art to expect that the core sweetener system selected based on the optional ingredients of Yatka is the only component present in the core that provides sweetness, and further provides a core sweetener system consisting of the ingredients claimed.

Function of the core/coating
It would be reasonable for one of skill in the art to expect that similar chewing gum compositions, comprising cores and coatings with similar ingredients would function similarly, including:
wherein less than 2 mg/kg of the at least one monoterpene migrates into the coating after a period of 4 weeks; and
the coated sugar- and glycerol-free chewing gum has a texture profile analysis (TPA) crunch number that is not lower than an initial TPA crunch number when the coated sugar- and glycerol-free chewing gum is made, as claimed.


Dependent Claims
As for claims 2-3, Chambers teaches the use of menthol (0014), which must read on the monoterpene being monocyclic, as in claim 2, because claim 3 provides the species of monocyclic monoterpene is menthol.  

As for claim 4, the modified teaching, in Elejalde, further illustrates the specifically claimed type of maltitol, maltitol syrup (0021).

As for claim 5, the modified teaching, in Cherukuri, provides:
10-60 wt% of a base (5, 29+); and 
about 35 wt% of coating (4, 12+); which encompasses 20 to 45 wt% coating; and 
a remainder of about 5 to 55 wt% of filling/core/center, which encompasses 55 to 80 wt% core (each based on dry substance of the chewing gum). 

As for claim 6, the modified teaching above, provides in:
Cherukuri, 0.5 to 95 wt% isomalt, as discussed above; and
Jani, up to 20 wt% maltitol and sorbitol, as discussed above, which provides a portion thereof of each, which encompasses wherein the wt% ratio of the isomalt particles to the sorbitol particles in the core is 2,5:1 (based on dry substance of the core). 



As for claim 7, the modified teaching, in Yatka, provides the use of flavorings, including peppermint oil and wintergreen oil (i.e. mint oil) (9, 63+). 

As for claim 8, the modified teaching, in Yatka, provides the use of: gum Arabic (7, 64), pharmaceutically active ingredients (10, 11+), color (7, 3+ and 9, 5+) and an edible acid (5, 1+). 

As for claims 9-10, the modified teaching, in Kowalczyk, further provides that the coating comprises at least one high intensity sweetener and/or sweetness enhancer, as in claim 9; including: aspartame, acesulfame, sucralose, glycyrrhicine, thaumatin, cyclamate, stevioside, monellin or alitame (0039), as in claim 10. 

As for claim 11, Chambers teaches the use of menthol (0014), as in claim 11.
Further, all of the claimed sweeteners were known for use in chewing gum, therefore one of skill would be motivated to use them in any desired combination based on the amounts and types of sweetening desired for the core.

Elejalde teaches the use of maltitol syrup (0021), as in claim 11.

Yatka provides the use of sorbitol (i.e. sorbitol particles) (5, 60+) and at least one high intensity sweetener and/or a sweetness enhancer (6, 51+), as in claim 11.


Elejalde teaches the use of isomalt in commercially available isomalt materials including an almost equimolar mixture of 1,6 -GPS, and 1,1 –GPM (0177), which, 
absent a showing of criticality, encompasses the claim of the use of an equimolar mixture of 1,6-GPS and 1,1-GPM, as in claim 11, because a person having ordinary skill in the art would have the common knowledge that almost is synonymous with as good as; further measuring equipment is known to have a tolerance, therefore it is reasonable to expect that a mixture of two ingredients does not have a theoretical exact value, and something that is almost equimolar would be encompassed by something that is equimolar.

As for claim 12, the modified teaching, in Elejalde, also provides the use of about 75 to about 80% w/w of 1,6 -GPS based on the total weight of the isomalt, which encompasses the claim of 71 to 79 % 1,6-GPS (0046), as in claim 12.
Elejalde further teaches the use of Isomalt GS (0177).
The modified teaching, in Kowalczyk, provides that Isomalt GS is a mixture of 71 to 79% 1,6 -GPS and 29 to 21% 1,1 –GPM (0011), which encompasses the claim of 71 to 79 % 1,6-GPS and 29 to 21 % 1,1-GPM, as in claim 12.
Kowalczyk also teaches that the coating has from about 75 to 80 wt% of the isomalt (0046), which encompasses the claim of the use of at least 80 wt% of the Isomalt in the coating, as in claim 12.



Further, since claim 12 is a species of being the equimolar limitation of claim 11, the teaching of encompassing weight percent for 1,6 GPS and 1,1 GPM, of claim 12, further encompasses the limitation of being an equimolar mixture, as in claim 11.

(2) Response to Argument
1. Dorr reference
It is newly asserted, that that the Dorr reference is not prior art to the present application. Dorr is a provisional application that was filed on 13 December 2012. Dorr was subsequently filed as International Patent Application No. PCT/EP2013/076322 on 12 December 2013, which published as WO 2014/090919 on 19 June 2014. The subject application properly claims priority to European Patent Application No. 13191119.0, filed on 31 October 2013, which is within one year after the filing date of Dorr and prior to Dorr’s publication date of 19 June 2014. Inasmuch as Dorr was not publically available prior to the effective filing date of the subject application, it is not prior art under 35 U.S.C. § 102(a)(1). 
Moreover, in as much as the subject application and Dorr have the same inventive entity, i.e., no uncommon inventors, Dorr is not “by another.” As such, Dorr is not prior art under 35 U.S.C. § 102(a)(2). For these reasons, Dorr is excluded as prior art to the subject application under 35 U.S.C. §§ 102 and 103 and must not be considered. (a) Independent claim 1 and dependent claims 2-12. 



In response, Appellants new statement of ownership is appreciated, and therefore the examiner now agrees with this argument toward Dorr not being prior art, because the MPEP 2154.02(c) imparts: a clear and conspicuous statement by the applicant (or the applicant's representative of record) that the claimed invention of the application under examination and the subject matter disclosed in the U.S. patent document applied as prior art were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention will be sufficient to establish that the AIA  35 USC 102(b)(2)(C) exception applies. 
Further, the reference of record is clear that the Cherukuri also teaches methods of making sugarless gums and further provides 0.5 to 95 wt% of isomalt in the chewing gum center/core, therefore the limitation that Dorr was provided for is rejected.

Unexpected results
It is asserted, that in the context of the inventive activities that led to the claimed chewing gum, it was unexpectedly discovered that the claimed core having a monoterpene, 20 to 60 wt.-% isomalt particles, and 9 to 30 wt.-% sorbitol particles (along with the remaining claimed components at their respective concentrations) and coating having 80 wt.-% isomalt inhibit the monoterpene from migrating from the core to the coating, wherein such a migration would lead to a loss of crunch and decreased shelf-life. 


Accordingly, claims 1 and 15 recite that less than 2 mg/kg of the at least one monoterpene migrates into the coating after a period of 4 weeks, and claim 15 further recites that, after the period of 4 weeks, the chewing gum has a TPA crunch number that is not lower than an initial TPA crunch number when the coated sugar- and glycerol-free chewing gum is made. The test data provided in the subject application compares cores having mannitol and sorbitol (Trial 1), maltitol and sorbitol (Trial 2), isomalt and sorbitol (Trial 3), and only sorbitol (Trial 4) (see Table 2), wherein each core is coated with a coating comprising at least 80 wt.-% isomalt based on the dry substances of the coating (note that the wt.-% data listed in Table 3 are based on the total substances of the coating, including water, which is not a dry substance).
Surprisingly, only the core having sorbitol and isomalt (Trial 3, which also includes the remaining claimed components at their respective concentrations) provides the unexpected minimization of monoterpene migration and preservation of crunch (see Figures 1-2). Therefore, the surprising and unexpected results relate to the inclusion of isomalt and sorbitol in the core. 
Furthermore, the evidence contained in the Declaration under 37 C.F.R. § 1.132 of inventor Tillman Dorr submitted on 3 October 2019 (hereinafter the “Dorr Declaration”) shows the surprising and unexpected nature of the claimed chewing gum via comparative experiments in which cores having a monoterpene (menthol) that are coated with coatings including at least 80 wt.-% xylitol, sorbitol, or isomalt were examined for monoterpene migration and crunch (note that the wt.-% data listed in the table at section 6 are based on the total substances of the coating, including water, which is not a dry substance). In this regard, only the coating comprising isomalt provides the unexpected minimization of monoterpene migration and preservation of crunch. 
Therefore, the surprising and unexpected results also relate to the inclusion of isomalt in the coating. None of the cited references recognizes or suggests to a person having ordinary skill in the art that the claimed core and coating could serve to provide such unexpected and beneficial effects. In fact, none of the cited references contemplates whatsoever minimizing monoterpene migration from a chewing gum core to a coating. 
Accordingly, these surprising and unexpected results could not be reasonably predicted by a person having ordinary skill in the art based on the scope and content of the cited references. 
A prima facie case of obviousness has not been established for any of claims 1-15 because the combined cited art fails to teach or suggest the unexpected and surprising behavior of the claimed chewing gum composition. 
As set forth herein and as outlined in the specification and Dorr Declaration, it was surprising and unexpected that a chewing gum comprising (1) a chewing gum core having a monoterpene and a sweetener system including 5 to 20 wt.-% hydrogenated starch hydrolysate, 20 to 60 wt.-% isomalt, and 9 to 30 wt.-% sorbitol, wherein the wt.-% ratio of the isomalt particles to the at least one monoterpene in the core is from 6:1 to 20:1, of the overall amount of the isomalt particles and the sorbitol particles to the hydrogenated starch hydrolysate in the core is from 4:1 to 6:1, and of the isomalt particles to the sorbitol particles in the core is from 2.2:1 to 2.8:1 and (2) a coating having at least 80 wt.-% isomalt (based on the total dry substances of the coating) exhibiting a monoterpene migration from the core to the coating of less than 2 mg/kg after a period of 4 weeks and a TPA crunch number after 4 weeks that is not lower than an initial TPA crunch number when the chewing gum is made. (a) Evidence of secondary considerations, including surprising and unexpected results, provided in the specification has not been sufficiently considered. As can be seen in Example 1 of the present application, a series of chewing gum cores comprising a monoterpene (menthol) were prepared having differing sweetener systems. As shown in Table 2, the core of Trial 1 included mannitol and sorbitol, the core of Trial 2 included maltitol and sorbitol, the core of Trial 3 included isomalt and sorbitol (corresponding to the claims), and the core of Trial 4 included only sorbitol. Each of these cores were coated with a coating described in Table 3, where wt.-% is based on the total weight of the coating, including water. Trials 1-4 were analyzed as provided in Example 2, and the results are discussed in at least Example 3 and Figures 1-5. Figure 1 is a graph showing how much monoterpene migrated from the core to the coating of each core over a 4 week period. More particularly, the graph shows that Trial 3, having the isomalt and sorbitol core, outperformed Trials 1-2 and 4. After 4 weeks, only 1.1 mg/kg of the monoterpene migrated from the core to the coating in Trial 3. The second best core was that of Trial 4 (sorbitol only), wherein 2.78 mg/kg of the monoterpene migrated from the core to the coating, which is about 2.5-fold less effective than Trial 3 (corresponding to the claims). The worst performing core was that of Trial 1 (mannitol and sorbitol), wherein 13.7 mg/kg of the monoterpene migrated from the core to the coating, which is about 12.5-fold less effective than the claimed core of Trial 3. Figures 3-5 provide additional evidence showing that the core of Trial 3 (corresponding to the claims) outperformed Trials 1-2 and 4 in regard to sensorial crunch, sensorial hardness, and TPA hardness, respectively, over a 4 week period. 
Therefore, the surprising and unexpected results obtained from the core corresponding to the claims (Trial 3) can be attributed to the inclusion of isomalt and sorbitol in the core. Nothing in the prior art, including Chambers, Yatka, Jani, Cherukuri, Elejalde, and Kowalczyk (Dorr not being prior art for the reasons discussed above), could have provided a person having ordinary skill in the art with the ability to predict the surprising behavior of the isomalt in a chewing gum having a core comprising monoterpene and a coating having isomalt. In fact, these references do not contemplate whatsoever inhibiting monoterpene migration from a core to a coating. As such, the claimed invention is not 22 Attorney Docket No. 2693-000281-US-NP Serial No. 15/033,517 obvious in view of the combined prior art. For these additional reasons, the obviousness rejection of claims 1-12 and 15 should be reversed. (b) Evidence of secondary considerations, including surprising and unexpected results, provided in 37 C.F.R. § 1.132 evidence has not been sufficiently considered. The Dorr Declaration, executed on 2 October 2019 and submitted on 3 October 2019, shows the effect of coating composition on monoterpene migration. 


More particularly, chewing gum cores were prepared having substantially similar compositions to Trial 3 of the specification with the sole difference being the lack of 0.05 wt.-% aspartame in the cores, which was accounted for by an increase in sorbitol concentration by 0.05 wt.-%. A series of chewing gum coating compositions were also prepared having differing sugar alcohols. As shown in the table provided in paragraph 6 of the Dorr Declaration, the coating composition of Trial 1 included xylitol, the coating composition of Trial 2 included sorbitol, and the coating composition of Trial 3 included isomalt (corresponding to the claims and very similar in composition to the coating used in the examples of the specification). Of note, the wt.-% data listed in the table are based on the total weight of the coating composition, including water, not only on the dry matter content of the coating composition as recited in the claims. Chewing gums resulting from the cores and differing coatings were analyzed over a two-week period under stressed conditions and conditions without stress. As shown in the graphs in paragraphs 10 and 13 of the Dorr Declaration, the chewing gum having the coating of Trial 3 (corresponding to the claims) substantially outperformed the chewing gums having the coating of Trials 1-2. As provided in paragraph 15 of the Dorr Declaration, “the present series of experiments show that the presence of a chewing gum coating comprising at least 80% isomalt (based on dry substance of the coating) remarkably reduces the menthol migration from the core into the coating in comparison to other coatings, namely xylitol and sorbitol coatings.” Therefore, the surprising and unexpected results obtained from the coating corresponding to the claims (Trial 3) are attributed to the inclusion of isomalt in the coating. 

On page 17 of the Final Action, the Examiner addresses the surprising and unexpected results with reference to claim 1 as follows: In response, the MPEP is clear that a product and its properties/functions cannot be separated, therefore, it would be reasonable for one of skill in the art to expect that similar chewing gum compositions, comprising cores and coatings with similar ingredients would function similarly, including: wherein less than 2 mg/kg of the at least one monoterpene migrates into the coating after a period of 4 weeks. On page 18, the Examiner reaches the same conclusion with respect to claim 15, but further recites the unexpected result of “a TPA crunch number that is not lower than an initial TPA crunch number when the coated chewing gum is made.” Appellant respectfully disagrees. 
In response, in the Office Action of 11/14/2019, the Declaration Under 37 CFR 1.132 was considered and responded to.  Therein, it was noted that although Applicant’s time in the matter is appreciated, the experimental compositions are much narrower that those claimed from both coating and core. The experimental compositions are consisting of very specific ingredients, in comparison to the claimed compositions that are much broader.  Therefore, a proper showing of unexpected results has not been presented to the office for consideration, and arguments thereof were not persuasive.  
It was further illustrated, that: evidence of unexpected results was not in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims; the showing of unexpected results was not commensurate in scope with the invention as claimed; a showing of statistical and practical significance of the unexpected results was not provided; and it was not shown that the results were due to the claimed features, not to unclaimed features.

Hindsight
It is asserted, that the claims were rejected by selecting various components out of seven references based on hindsight provided by the claims. As such, there is no single description in the collective cited art that reports a chewing gum composition similar to the claimed chewing gum composition. 
In response, there is no standard of examination that precludes the use of multiple reference, as MPEP 2141.03 is clear that: A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. 
Further, in this case, judgement of obviousness only took into account what was known in the art and did not glean knowledge only from Applicant’s disclosure, therefore such a reconstruction is proper (see MPEP 7.37.03). 

Chambers
It is asserted, that the primary reference, Chambers, describes oral compositions, including chewing gums, that include an essential oil and optional sweeteners. However, as stated by the Examiner on page 5 of the Final Action, Chambers provides no details as to what the sweetener may be. Of note, Chambers does not contemplate any of the components of the claimed sweetener system or compositions that inhibit monoterpene migration from a chewing gum core to a chewing gum coating. 
In response, the rejection of record states, that: Chambers is not explicit about the sweeteners being in the core of the chewing gum, and then provides Yatka who also teaches methods of making sugar free chewing gum (1, 18+), and further provides that the sweeteners are in the core (6, 63+).

Yatka reference
It is asserted, that Yatka reports the use of the bulk sweetener dextrin for improving chewing gum properties such as texture, moisture absorption properties, aspartame stability, and shelf life (see column 1, lines 19-24). On page 5 of the Final Action, the Examiner refers to column 6, line 63 of Yatka describing a core comprising sweeteners. Flowever, Appellant notes that this paragraph of Yatka refers to a liquid contained inside a liquid center gum product, which does not correlate to the claimed core because the claimed sweetener system is the only component present in the claimed core that provides sweetness. In contrast, both the liquid center and the gum surrounding the liquid center in Yatka include sweetener. On page 5 of the Final Action, the Examiner further refers to Yatka at column 5, line 60 as allegedly describing a core comprising maltitol, isomalt, and sorbitol and concludes that it would have been obvious to include these components in the chewing gum core and coating of Chambers. 
Appellant respectfully disagrees. This portion of Yatka provides that “[cjombinations of indigestible dextrin solids/syrup with alditols like sorbitol, maltitol, xylitol, lactitol and mannitol in aqueous form may also be blended with glycerin and coevaporated for use in low-moisture, sugar-free gum.” Emphasis added. As such, while Yatka clearly states that various alditols can be combined with dextrin and glycerin, glycerin is precluded by claim 1 and isomalt is not included in the list of alditols (although isomalt (palatinit) is referred to at column 6, line 18). Therefore, Yatka does not disclose or suggest that maltitol, isomalt, and sorbitol can be included in a chewing gum without the inclusion of glycerin. Thus, contrary to the Examiner’s conclusions, it would not have been obvious to include these components in the glycerin-free chewing gum core of Chambers. 
In response, as admitted Yatka provides that the combination of claimed sweeteners are included in the core (6, 63+). As for Yatka teaching glycerin-free gums, this limitation is already provided by the primary reference, Chambers, therefore is not required to be provided by other references applied. Specifically, the reference of record states, that: Chambers provides glycerol-free options by teaching that plasticizers like glycerin may be used (0024), which encompasses the composition being glycerol free, as claimed. 

It is asserted, that paragraph [0182] of Yatka provides that the gum region composition may include 30 to 80% of various polyols, including maltitol, but this concentration is far higher than the claimed hydrogenated starch hydrolysate concentration of 5 to 20 wt.-%. 

In response, this a piecemeal analysis of the rejection which merely picks apart the references versus taking the rejection as a whole, because Yatka shows it is known to use hydrogenated starch hydrolysate, and Janis is applied to show its claimed quantity was known to be encompassed. 

It is asserted, that Appellant respectfully submits that a person having ordinary skill in the art would not include the alditols (e.g., maltitol) of Yatka in the glycerol-free and sugar-free chewing gum core of Chambers. 
In response, the examiner disagrees, since both references are toward methods of making chewing gum, they are indeed analogous art. 
Further, the Court in KSR stated that “[t]he first error of the Court of Appeals in this case was to foreclose this reasoning by holding that courts and patent examiners should look only to the problem the patentee was trying to solve. The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent’s subject matter…The second error [was]…that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.” 550 U.S. at 420, 82 USPQ2d at 1397. Federal Circuit case law prior to the Supreme Court’s decision in KSR is generally in accord with these statements by the KSR Court. See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”). 
Also, from MPEP 2141.II.A.2.: Office personnel should continue to follow the general search guidelines set forth in MPEP § 904 to § 904.03 regarding search of the prior art. Office personnel are reminded that, for purposes of 35 U.S.C. 103, prior art can be either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned. See MPEP § 2141.01(a) for a discussion of analogous art. Furthermore, prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one,” 550 U.S. at 417, 82 USPQ2d at 1396 (emphasis added)), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103. (The Court in KSR stated that “[t]he first error…in this case was…holding that courts and patent examiners should look only to the problem the patentee was trying to solve. The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent’s subject matter…The second error [was]…that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.” 550 U.S. at 420, 82 KSR is generally in accord with these statements by the KSR Court. See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”).
 
Jani reference
It is asserted, that Jani describes a package assembly for a multi-layer center-filled chewing gum. The chewing gum includes a coating composition, a gum region composition, and a center-fill composition (see Table 1). On page 6 of the Final Action, the Examiner cites paragraph [0211] of Jani as allegedly describing the use of up to 20 wt.-% maltitol in a chewing gum core. However, paragraph [0211] of Jani describes the center-fill composition of the chewing gum, which does not correspond to the claimed core because the claimed sweetener system is the only component present in the claimed core that provides sweetness. In contrast, both the center-fill composition and the gum region composition in Jani include sweetener. 
In response, the composition claims require a sugar free chewing gum comprising both a core and coating, and the primary reference Chambers provides sugar free options (Ex. 1), which encompasses such a claim, therefore the primary references are not relied on for such a teaching, and their combination for other reasons is proper because there is no standard of examination that requires that all of the applied reference teach all of the claimed limitations.

It is asserted, that Yatka describes various alditol sweeteners, but provides that they are to be blended with glycerin. Therefore, a person having ordinary skill in the art would not modify the glycerin-free chewing gum of Chambers with the alditols of Yatka that require glycerin. Moreover, the Examiner plucks various components and concentrations out of the cited references and concludes that that claimed isomalt + sorbitol to hydrogenated starch hydrolysate ratio of from 4:1 to 6:1 and the isomalt to sorbitol ratio of 2.2:1 to 2.8:1 are encompassed by sweeping ranges discussed in the cited art. However, there is nothing in the cited references that would specifically lead a person having ordinary skill in the art to arrive at these ratios.
In response, because Yatka provides that said ratios are known to be used when making chewing gum, this provides motivation to combine because the reference shows that such a thing was known to have been done, and therefore one of skill in the art would have had a reasonable expectation of success. See MPEP 2144.07.



Dorr or Cherukuri references
It is asserted, that The Examiner alleges that Dorr or Cherukuri would lead a person having ordinary skill in the art to the claimed concentration of isomalt in the core. For the reasons provided above, Appellant respectfully submits that Dorr does not constitute prior art and should therefore not be considered. In regard to Cherukuri, it describes methods for applying a sugarless coating containing sorbitol to chewing gum cores. At column 5, lines 20-28, Cherukuri provides that a chewing gum center can include 0.05 to 90% of a natural sweetener, which may include isomaltitol which is 6-O-a-D-glucopyranosyl-Dsorbitol (1,6-GPS). However, as discussed above, Appellant submits that a person having ordinary skill in the art would not include the isomalt of Yatka in the glycerol-free and sugar-free chewing gum core of Chambers. Therefore, modifying the isomalt concentration of Yatka in view of the isomalt concentration provided by Cherukuri does nothing more to lead a person having ordinary skill in the art to the claimed chewing gum composition. 
In response, as discussed above this a piecemeal analysis of the rejection which merely picks apart the references versus taking the rejection as a whole, because Yatka shows it is known to use hydrogenated starch hydrolysates, like isomalt, and Cherukuri is applied to show its claimed quantity was known to be encompassed. 

Property of inhibiting monoterpene migration from a chewing gum core to a coating 
It is asserted, that none of the cited references contemplates inhibiting monoterpene migration from a chewing gum core to a coating. As such, prior to the 
In response, the claims do not require that the claimed chewing gum composition exhibits monoterpene migration inhibition from a core to a coating. However, if it did, the MPEP is clear that a product and its properties/functions cannot be separated, therefore, it would be reasonable for one of skill in the art to expect that similar chewing gum compositions, comprising cores and coatings with similar ingredients would function similarly and therefore such a property would have been obvious.

Claim 15
It is asserted, that claim 15 further recites that the sweetener system consists of hydrogenated starch hydrolysate, isomalt particles, sorbitol particles, and at least one high intensity sweetener and/or sweetness enhancer (at specified concentrations). Page 6, lines 2-8 of the specification describes “hydrogenated starch hydrolysate” as follows: In the context of the present invention the term ‘hydrogenated starch hydrolysate’ refers to a mixture of several sugar alcohols. Hydrogenated starch hydrolysates are generally produced by partial hydrolysis of starch which creates dextrin such as glucose and short glucose moieties containing chains, which, after said hydrolysis, are hydrogenated to convert the dextrins to sugar alcohols. Since in hydrogenated starch hydrolysate the starch is not completely hydrolysed, hydrogenated starch hydrolysates comprise a 
Therefore, the specification makes it clear that dextrin is not a hydrogenated starch hydrolysate. As such, dextrin is precluded from claim 15. 
In response, Yatka is clear that dextrin “may” be used with other bulk sweeteners including those claimed (5, 60+) and that said bulk sweeteners are used in the core (i.e. liquid center) (5, 67+).  Therefore Yatka does not require the use of dextrin in the core sweetener system taught and this argument is not persuasive.  Further, it is noted that the claim does not limit the use of types of sweeteners used and c4) opens the claim to any known sweetener by reciting at least one sweetener enhancer.  For example more sugar or other sweetener makes something sweeter.

It is asserted, that the Examiner alleges that Yatka would lead a person having ordinary skill in the art to include alditols in the chewing gum composition of Chambers. However, Yatka requires the inclusion of both dextrin and glycerin with alditols. In contrast to Yatka, the chewing gum composition of claim 15 precludes the addition of both dextrin and glycerin. 
Therefore, a person having ordinary skill in the art would not have been led to the chewing gum composition of claim 15 through the combination of Chambers, Yatka, and the remaining five references for these additional reasons. Accordingly, the obviousness rejection of claim 15 should be reversed. 
In response, this a piecemeal analysis of the rejection which merely picks apart the references versus taking the rejection as a whole, because Chambers provides that 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                 
                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.